EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) entered into
effective as of March 31, 2020 (the “First Amendment Effective Date”) is among
Ichor Energy Holdings, LLC, a Nevada limited liability company (the “Parent”),
and Ichor Energy, LLC, a Nevada limited liability company (the “Borrower”), the
other Loan Parties party hereto, the Lenders, and ABC Funding, LLC, as
administrative agent and collateral agent (in such capacity, the “Administrative
Agent”) for the Lenders.

 

R E C I T A L S

 

A. The Parent, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
December 28, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B. Due to recent oil and gas price volatility as a result of geopolitical
conditions, the global COVID-19 pandemic, and differing valuation metrics, the
Borrower could have difficulty maintaining the minimum Asset Coverage Ratio set
out in the Credit Agreement of 1.35 to 1.00 for the Fiscal Quarters ending March
31, 2020, June 30, 2020 and September 30, 2020 (the “Covenant Modification
Period”).

 

C. The Parent, the Borrower, the Loan Parties, the Administrative Agent and the
Lenders have agreed to lower the Asset Coverage Ratio for the Covenant
Modification Period, and to amend certain other provisions of the Credit
Agreement, in each case, as set forth herein.

 

NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter into
this First Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all section references in this First Amendment refer to
sections of the Credit Agreement. Upon and after the execution of this First
Amendment by each of the parties hereto, each reference in the Credit Agreement
to “this First Amendment”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.

 

  1



 

 

Section 2. Amendments to the Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this First
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, the Credit Agreement shall be amended effective as of the
First Amendment Effective Date as follows:

 

2.1 Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

 

“First Amendment” means the First Amendment to Credit Agreement, effective as of
the First Amendment Effective Date, by and among the Parent, the Borrower, the
other Loan Parties party thereto, the Lenders and the Administrative Agent.

 

“First Amendment Effective Date” means March 31, 2020.

 

“Incremental Warrant Agreements” means that certain Warrant Grant Agreement,
dated as of June 3, 2020, among the Lenders, as initial purchasers, the other
purchasers party thereto from time to time and the Borrower, with respect to the
issuance by the Borrower of the Incremental Warrants.

 

“Incremental Warrants” means the right of the Lenders to acquire an additional
two percent (2%), in the aggregate, of the total Common Units of the Borrower,
on a fully-diluted basis, at an exercise price of $0.01 per Common Unit.

 

2.2 The definition of “Change of Control” set forth in Section 1.1 of the Credit
Agreement is hereby amended to replace each instance of the term “Warrants” with
phrase “Warrants or Incremental Warrants”.

 

2.3 Section 2.6(a) of the Credit Agreement is hereby amended in its entirety to
read as follows:

 

(a) Interest Rate.

 

(i) For the period from the Closing Date through May 15, 2020, each Loan shall
at all times bear interest at a rate per annum equal to the greater of (A) a
floating rate of interest equal to 10.00% plus LIBOR, and (B) a fixed rate of
interest equal to 12.00%; and

 

(ii) for the period from and including May 16, 2020 and continuing thereafter,
each Loan shall at all times bear interest at a rate per annum equal to

 

(A) if, as of the last day of the immediately preceding Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1(a)(ii), the
Asset Coverage Ratio is less than 1.50:1.00, then the greater of (x) a floating
rate of interest equal to 11.00% plus LIBOR and (y) a fixed rate of interest
equal to 13.00% or

 

(B) if, as of the last day of the immediately preceding Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1(a)(ii), the
Asset Coverage Ratio is greater than or equal to 1.50:1.00, then the greater of
(x) a floating rate of interest equal to 10.50% plus LIBOR and (y) a fixed rate
of interest equal to 12.50% (in any event under each of clause (i) and (ii), the
“Interest”).

 

Any increase or decrease in the rate of Interest resulting from a change in the
Asset Coverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.1(d); provided that the highest pricing level shall apply as of the
first Business Day after the date on which a Compliance Certificate was required
to have been delivered but was not delivered, and shall continue to so apply to
and including the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this clause
(a) shall apply).

 

  2



 

 

2.4 Sections 6.1(p), 6.2(i), 6.3(g), 6.4(e) and 6.6(i) of the Credit Agreement
are hereby amended to replace each instance of “the Warrants or Warrant
Agreements” with “Warrants, Warrant Agreements, Incremental Warrants or
Incremental Warrant Agreements”.

 

2.5 The first sentence of Section 6.7(a) of the Credit Agreement is hereby is
hereby amended in its entirety to read as follows:

 

Beginning with the Fiscal Quarter ending June 30, 2019, no Loan Party shall
permit the Asset Coverage Ratio to be less than 1.35:1.00 as of the last day of
any Fiscal Quarter; provided that for the Fiscal Quarters ending March 31, 2020,
June 30, 2020 and September 30, 2020, no Loan Party shall permit the Asset
Coverage Ratio to be less than 1:15:1.00.

 

Section 3. Conditions Precedent. This First Amendment shall become effective and
enforceable against the parties hereto upon the following:

 

3.1 The Administrative Agent’s and each Lender’s receipt of multiple original
counterparts, as requested by the Administrative Agent, of this First Amendment,
duly and validly executed and delivered by duly authorized officers of the
Borrower, the Parent, the Administrative Agent and the Lenders.

 

3.2 (a) The Borrower shall execute and deliver the Incremental Warrant
Agreements with respect to the Incremental Warrants, on the same terms and
conditions as the Warrant Purchase Agreement and/or Common Unit Purchase Warrant
Agreement(s) executed by the Borrower on or about December 28, 2018 in
connection with the Credit Agreement and (b) the Incremental Warrants shall have
been issued in accordance with the terms of the Incremental Warrant Agreements.

 

3.3 There shall exist no Default or Event of Default.

 

3.4 All representations and warranties contained in the Credit Agreement and in
the other Loan Documents shall be true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct) with the same effect as
though such representations and warranties had been made as of the date hereof
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects (unless already qualified by materiality in which case
such applicable representation and warranty shall be true and correct) only as
of such specified date); provided that the representation and warranty made
pursuant to Section 4.9 of the Credit Agreement, is deemed modified (solely for
the purposes of this Section 3.4 and not for any future time when the
representations and warranties are made or deemed made) to state that “Since
December 31, 2017, except for shutting-in the wells known as Port of Orange
Riverside, Hoffpauir and Hayes Minerals due to the drop in oil prices attributed
to the COVID-19 crisis, which is intended to be temporary, and which was
communicated to the Administrative Agent on May 12, 2020, no event, circumstance
or change has occurred that has caused or could be expected to result in, either
individually or in the aggregate, a Material Adverse Effect.”

 

  3



 

 

3.5 The Administrative Agent shall have received all fees and other amounts
(including attorneys’ fees and expenses) due and payable on or prior to the
First Amendment Effective Date.

 

Section 4. Representations and Warranties. To induce Administrative Agent to
enter into this First Amendment and other credit accommodations contemplated
hereby, the Borrower and the Parent hereby represent and warrant to
Administrative Agent that:

 

4.1 Organization; Requisite Power and Authority; Qualification. Each Loan Party
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (b) has all requisite power and authority to
own and operate its Properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby and, in the case of
the Borrower, to make the borrowings under the Credit Agreement, and (c) is
qualified to do business and in good standing in every jurisdiction necessary to
carry out its business and operations as now conducted, except in each case
referred to in clause (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

4.2 Representations and Warranties. All representations and warranties contained
in the Credit Agreement and in the other Loan Documents shall be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) with the same effect as though such representations and warranties had
been made as of the date hereof (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct) only as of such specified date).

 

4.3 No Default or Event of Default. No Default or Event of Default has occurred
and is continuing.

 

4.4 Due Authorization. The execution, delivery and performance of this First
Amendment has been duly authorized by all necessary corporate, limited liability
company or partnership (as applicable) action and, if required, shareholder,
member and/or partner action, on the part of each Loan Party.

 

4.5 Binding Obligation. This First Amendment has been duly executed and
delivered by each Loan Party (or Affiliate of a Loan Party) and is the legally
valid and binding obligation of such Loan Party (or Affiliate of such Loan
Party), enforceable against such Person in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability (whether enforcement is sought
in equity or at law).

 

  4



 

 

4.6 Liens.

 

(a) The liens and security interests under the Mortgages and the other
Collateral Documents are valid and subsisting and secure the Obligation.

 

(b) The Collateral is unimpaired by this First Amendment and the Borrower and
the Parent have granted to Administrative Agent, valid, binding, perfected,
enforceable, first priority (subject to Permitted Encumbrances) Liens in the
Collateral covered by the Loan Documents.

 

Section 5. Default Interest. The Lenders have elected and the Borrower
acknowledges and agreed that the Loans have incurred interest at the Default
Rate from May 1, 2020 through May 15, 2020.

 

Section 6. Miscellaneous.

 

6.1 Ratification and Affirmation. The parties hereto hereby (i) acknowledge the
First Amendment, (ii) ratify and affirm their obligations under, and
acknowledge, renew and extend their continued liability under, each Loan
Document to which they are a party, as applicable, (iii) agree that each Loan
Document to which they are a party, as applicable, remains in full force and
effect, and (iv) agree that from and after the First Amendment Effective Date
each reference to the Credit Agreement in the other Loan Documents shall be
deemed to be a reference to the Credit Agreement, as amended by this First
Amendment.

 

6.2 No Waiver; Loan Document. Except as set forth herein, the execution,
delivery and effectiveness of this First Amendment shall not operate as a waiver
of any right, power or remedy of the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the First Amendment Effective Date, this First Amendment
shall for all purposes constitute a Loan Document.

 

6.3 Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of this First Amendment by facsimile or electronic
transmission in portable document format (.pdf) shall be effective as delivery
of a manually executed counterpart hereof.

 

6.4 Entire Agreement. This First Amendment represents the final and entire
agreement among the parties and may not be contradicted by evidence of, and
supersedes, all prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

 

6.5 GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.6 Severability. In case any provision in or obligation under this First
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

  5



 

 

6.7 Administrative Agent Direction. Each of the undersigned Lenders
(collectively constituting all of the Lenders party to the Credit Agreement)
hereby (i) authorize and direct the Administrative Agent to execute and deliver
this First Amendment and any other document that Administrative Agent is
required to execute in connection therewith; and (ii) acknowledge and agree that
the direction set forth in this Section 6.7 constitutes a direction, instruction
and request of the undersigned Lenders pursuant to the Loan Documents, including
but not limited to Section 9.3 of the Credit Agreement.

 

6.8 RELEASE BY THE BORROWER. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT
AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER HEREBY, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT RESERVE, RELEASES AND
FOREVER DISCHARGES THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, EACH LENDER
AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS,
EMPLOYEES, REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING
ATTORNEYS, ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED
PARTIES” AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS,
DEMANDS, CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES,
COSTS, DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER,
KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW
EXISTING OR HEREAFTER ASSERTED (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING,
EXISTING OR ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF
THE RELEASED PARTIES, IN EACH CASE, ON OR PRIOR TO THE FIRST AMENDMENT EFFECTIVE
DATE AND ARE IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY
CONNECTED TO ANY OF THIS FIRST AMENDMENT, THE CREDIT AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(COLLECTIVELY, THE “RELEASED MATTERS”); PROVIDED THAT RELEASED MATTERS WILL NOT
INCLUDE ANY SUCH MATTER CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
ANY RELEASED PARTY OR RELEASED PARTIES. EACH LOAN PARTY REPRESENTS AND WARRANTS
THAT IT HAS NO KNOWLEDGE OF ANY CLAIM AGAINST ANY RELEASED PARTY OR OF ANY FACTS
OR OMISSIONS BY ANY RELEASED PARTY WHICH WOULD BE THE BASIS OF A CLAIM BY ANY
LOAN PARTY AGAINST ANY RELEASED PARTY WHICH WOULD NOT BE RELEASED HEREBY. THE
BORROWER, BY EXECUTION HEREOF, HEREBY ACKNOWLEDGES AND AGREES THAT THE
AGREEMENTS IN THIS SECTION 6.8 ARE INTENDED TO COVER AND BE IN FULL SATISFACTION
FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE
RELEASED MATTERS.

 

[SIGNATURES BEGIN NEXT PAGE]

 

  6



 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

BORROWER:   ICHOR ENERGY, LLC         By:

/s/ James A. Doris

 

Name:

James A. Doris

    Title:

President

         

 

 

 

 

PARENT: 

ICHOR ENERGY HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

Name:

James A. Doris

 

 

Title:

President

 

 

 

 

 

 

 

 

 

GUARANTORS:

ICHOR ENERGY (LA), LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

Name:

James A. Doris

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

ICHOR ENERGY (TX), LLC

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

Name:

James A. Doris

 

 

Title:

President

 

 

SIGNATURE PAGE TO FIRST AMENDMENT

 

  7



 

 

ADMINISTRATIVE AGENT:

ABC FUNDING, LLC

        By:

Summit Partners Credit Advisors, L.P.

 

Its:

Manager

          

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

LENDERS:

SUMMIT PARTNERS CREDIT FUND II, L.P.

 

 

 

 

 

 

By:

Summit Partners Credit II, L.P.

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

SUMMIT PARTNERS CREDIT FUND B-2, L.P.

 

 

 

 

 

 

By:

Summit Partners Credit B-2, L.P.

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

SUMMIT INVESTORS CREDIT II, LLC

 

 

 

 

 

 

By:

Summit Investors Management, LLC

 

 

Its:

Manager

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO FIRST AMENDMENT

 

  8



 

  

SUMMIT INVESTORS CREDIT II (UK), L.P.

        By:

Summit Investors Management, LLC

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

SUMMIT PARTNERS CREDIT FUND III, L.P.

 

 

 

 

 

 

By:

Summit Partners Credit III, L.P.

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

SUMMIT INVESTORS CREDIT III (UK), L.P.

 

 

 

 

 

 

By:

Summit Investors Management, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

SUMMIT INVESTORS CREDIT III, LLC

 

 

 

 

 

 

By:

Summit Investors Management, LLC

 

 

Its:

Manager

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO FIRST AMENDMENT

 

  9



 

  

 

SUMMIT PARTNERS CREDIT OFFSHORE INTERMEDIATE FUND II, L.P.

 

        By:

Summit Partners Credit II, L.P.

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

SUMMIT PARTNERS CREDIT OFFSHORE INTERMEDIATE FUND III, L.P.

 

 

 

 

 

 

 

By:

Summit Partners Credit III, L.P.

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ James Freeland

 

 

Name:

James Freeland

 

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO FIRST AMENDMENT

 

 

10

 